10 So.3d 656 (2009)
Deryl ABERCROMBIE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-3736.
District Court of Appeal of Florida, Fifth District.
April 3, 2009.
Rehearing Denied June 2, 2009.
Deryl Abercrombie, Miami, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We treat Appellant's Petition for Writ of Certiorari as an appeal of the trial court's order dismissing his rule 3.850(d) motion and affirm the order of the trial court.
AFFIRMED.
PALMER, C.J., EVANDER and COHEN, JJ., concur.